          Case 3:21-cr-00554-CAB Document 45 Filed 08/19/21 PageID.118 Page 1 of 3



1
2
3
4
5
6
7                                    UNITED STATES DISTRICT COURT
8                                 SOUTHERN DISTRICT OF CALIFORNIA
9
10   UNITED STATES OF AMERICA,                         Case No.: 21-CR-554-CAB
11                                        Plaintiff,
                                                       ORDER ON MOTION FOR
12   v.                                                RECONSIDERATION
13   BRIAN XAVIER SANCHEZ ,
14                                     Defendant.
15
16
17            Defendant seeks the Court to reconsider its detention order and set bond in the
18   amount of $100,000 secured by real property. (ECF 40) The Government opposes the
19   motion. (ECF 36)
20            On February 4, 2021, the Court held a detention hearing after which the Court
21   detained the Defendant based on serious risk of flight as well as relying on the rebuttable
22   presumption of detention. The Court ordered the transcript of that hearing (ECF 42)
23   wherein it listed all the factors relied upon by the Court for detention.
24                   THE COURT: So it's without prejudice, but in this case, I find, given the
              rebuttable presumption, given that it’s a drug offense, that he should be
25
              detained. I do find the Government has met its burden.
26                   The evidence is overwhelming. He has ties to Mexico. There are no
              viable sureties that can sign for him. He's on parole at this time. He has a very
27

                                                                                             21cr2171
      Case 3:21-cr-00554-CAB Document 45 Filed 08/19/21 PageID.119 Page 2 of 3



1          serious criminal history of violence, as mentioned. In 2011, he was convicted
           of – of force with GBI, which is great bodily injury, and a criminal street gang
2          enhancement. He is a documented member of a criminal street gang, which
3          in itself is a danger to this community. He has indicated also violations of his
           probation as well as parole. Recently, in 2018, he was given 32 months for
4          being a felon addict in possession of a firearm as well as obstructing and
5          resisting arrest. It’s a serious prison sentence.
                   So for all those circumstances, I find that you should be detained, but
6
           as Mr. Guthrie indicated, Mr. Sanchez, it’s without prejudice. If
7          circumstances change, then he can come back and ask for bail.(RT at 4-5)
8
9          On March 31, 2021, the Defendant asked to reopen the detention hearing based
10   on new evidence, that there were two individuals who owned a house together and were
11   willing to put up a bond of $30,000. Counsel for Defendant indicated that they had at least
12   $350,000 in equity. Initially the Court indicated that it would consider $100,000 bond
13   secured by the property. However, Government counsel opposed detailing his reasons.
14                 MR. BERMAN: May I -- thank you, Your Honor. The defendant has
15         seven arrests for parole violations. He committed the instant offense while
           on early release due to the pandemic and not due to any kind of good
16         behavior. He’s facing significant time. I think we’re going to --it depends on
17         the purity, but in all likelihood, he'll start at least at a 32 as a base offense
           level for the guidelines. I'm not sure whether he's a career offender, but he's
18         -- it looks like he's got at least nine or ten points. So he's looking at very
19         significant time, and given his history, I think he has every incentive to flee
           and has – and has demonstrated that he would not abide by any conditions
20         of the Court. So, Your Honor, the United States would oppose even a
21         hundred-thousand-dollar bond. (RT at 5-6)
                   THE COURT: Given the objection, I think you should file a motion for
22         reconsideration and indicate to me the maximum amount these two folks
23         will put up, and I'll consider it. (RT at 7).
24
25         The Defendant pursuant to the Court’s suggestion filed another motion to
26   reconsider the detention order, this time recommending a property bond in the amount
27   of $100,000 with Dawn Rogers as the surety. The Court finds the $100,000 proposal


                                                                                          21cr2171
       Case 3:21-cr-00554-CAB Document 45 Filed 08/19/21 PageID.120 Page 3 of 3



1    inadequate to reasonably assure Defendant’s appearance as required as well as the safety
2    of the community. Given Defendant’s significant criminal record as detailed in his Pretrial
3    Services report and the Government’s opposition (ECF 36 at 4), his on-going criminal
4    street gang affiliation as well as the lengthy sentence he faces if he is convicted, the Court
5    will not revoke its detention order. Defendant’s motion is denied.
6          IT IS SO ORDERED.
7    Dated: August 19, 2021
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

                                                                                           21cr2171
